Order entered March 23, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01417-CV

          COLLIN CENTRAL APPRAISAL DISTRICT, Appellant

                                       V.

   GARLAND HOUSING FINANCE CORPORATION AND TX COLLIN
                APARTMENTS, L.P., Appellees

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-03704-2019

                                    ORDER

      Before the Court is appellant’s March 18, 2020 unopposed motion for a

twenty-one day extension of time to file its brief. We GRANT the motion and

ORDER the brief be filed no later than April 15, 2020.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE